UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN JOHNSON, a/k/a Dawg, a/k/a Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00110-HEH-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Johnson, Appellant Pro Se.    Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin Johnson appeals the district court’s order granting

his    18     U.S.C.       § 3582(c)(2)      (2012)       motion    for   a   sentence

reduction under Amendment 782. *                 We have reviewed the record and

conclude that the district court did not abuse its discretion in

declining to grant a larger reduction in Johnson’s sentence.

See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013)

(standard of review); U.S. Sentencing Guidelines Manual § 1B1.10

cmt. n.1(B) (2015) (addressing appropriate factors to consider

in ruling on § 3582(c)(2) motion); see also Dillon v. United

States,        560     U.S.    817,     825-27        (2010)       (explaining     that

§ 3582(c)(2) proceeding is not full resentencing); United States

v. Smalls, 720 F.3d 193, 195-96 (4th Cir. 2013) (recognizing

that district court is presumed, absent contrary indication, to

have       considered   relevant      factors      when    ruling    on   § 3582(c)(2)

motion).        Accordingly, we affirm the district court’s order.

United       States   v.    Johnson,   No.       3:13-cr-00110-HEH-1       (E.D.   Va.,

Dec. 18, 2015).             We deny Johnson’s motion for appointment of

counsel.       We dispense with oral argument because the facts and




       *
       Although the district court granted Johnson’s motion, the
reduction granted by the court was less than the reduction
sought by Johnson.



                                             2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3